UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 12-4502


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

ELMER KERMIT BROWN, a/k/a Elmo,

                Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of North Carolina, at Raleigh.   James C. Dever III,
Chief District Judge. (2:11-cr-00035-d-1)


Submitted:   January 29, 2013             Decided:   February 7, 2013


Before MOTZ, KING, and DAVIS, Circuit Judges.


Dismissed in part; affirmed in part by unpublished per curiam
opinion.


James C. White, Michelle M. Walker, LAW OFFICE OF JAMES C.
WHITE, P.C., Chapel Hill, North Carolina, for Appellant.
Jennifer P. May-Parker, Assistant United States Attorney, Denise
Walker, OFFICE OF THE UNITED STATES ATTORNEY, Raleigh, North
Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Elmer Kermit Brown seeks to appeal his conviction and

sentence for conspiracy to distribute and possess with intent to

distribute 280 grams or more of cocaine base and 500 grams or

more of cocaine, in violation of 21 U.S.C. § 846 (2006).                         Brown

pleaded   guilty      pursuant    to    a    written    plea     agreement     and   was

sentenced to 192 months’ imprisonment.                      On appeal, counsel for

Brown filed a brief pursuant to Anders v. California, 386 U.S.

738 (1967), asserting that there are no meritorious issues for

appeal    but   questioning       whether         Brown’s    guilty   plea     hearing

complied with Fed. R. Crim. P. 11, and whether the district

court erred at sentencing by considering conduct described by

counsel but not supported by evidence.                  The Government has moved

to   dismiss    the   appeal     of    the       sentence   as   barred   by   Brown’s

waiver of the right to appeal included in the plea agreement.

Brown filed a supplemental pro se brief challenging his sentence

as arbitrary and unreasonable.               We affirm in part and dismiss in

part.

            In the absence of a motion in the district court to

withdraw a guilty plea, this court’s review of the plea colloquy

is for plain error.         United States v. Martinez, 277 F.3d 517,

525 (4th Cir. 2002).        Upon review of the plea agreement and the

transcript of the plea colloquy, we conclude that the district

court performed a thorough colloquy with Brown and complied with

                                             2
the requirements of Rule 11 when it accepted Brown’s guilty plea

as    knowing    and    voluntary        with       an   independent      basis    in   fact.

Brown knowingly and voluntarily waived his right to appeal his

sentence.       Accordingly, because Brown knowingly and voluntarily

entered into the waiver and the Government now seeks to enforce

it, we grant the motion to dismiss in part and dismiss all

sentencing issues that a defendant may lawfully waive.                                  As to

any    remaining    issues,      we      have       reviewed     the    entire    record    in

accordance with Anders and have found no unwaived meritorious

issues.     We therefore affirm the district court’s judgment as to

all issues not encompassed by Brown’s valid waiver of appellate

rights.

            This       court   requires         that      counsel       inform    Brown,    in

writing,    of    the    right      to    petition        the    Supreme    Court    of    the

United States for further review.                         If Brown requests that a

petition be filed, but counsel believes that such a petition

would be frivolous, then counsel may move in this court for

leave to withdraw from representation.                           Counsel’s motion must

state that a copy thereof was served on Brown.                           We dispense with

oral    argument       because      the     facts        and    legal    contentions       are

adequately       presented     in     the    materials          before    this    court    and

argument would not aid the decisional process.

                                                                        DISMISSED IN PART;
                                                                          AFFIRMED IN PART


                                                3